Name: 2011/539/CFSP: Political and Security Committee Decision EUMM Georgia/2/2011 of 14Ã September 2011 extending the mandate of the Head of Mission of the European Union Monitoring Mission in Georgia, EUMM Georgia
 Type: Decision
 Subject Matter: international affairs;  Europe;  personnel management and staff remuneration
 Date Published: 2011-09-15

 15.9.2011 EN Official Journal of the European Union L 238/32 POLITICAL AND SECURITY COMMITTEE DECISION EUMM GEORGIA/2/2011 of 14 September 2011 extending the mandate of the Head of Mission of the European Union Monitoring Mission in Georgia, EUMM Georgia (2011/539/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2008/736/CFSP of 15 September 2008 on the European Union Monitoring Mission in Georgia, EUMM Georgia (1), and in particular Article 10(1) thereof, Whereas: (1) On 15 September 2008 the Council adopted Joint Action 2008/736/CFSP establishing the European Union Monitoring Mission in Georgia, EUMM Georgia (EUMM Georgia). (2) On 1 July 2011, upon a proposal from High Representative of the Union for Foreign Affairs and Security Policy, the Political and Security Committee (PSC) adopted Decision EUMM/1/2011 (2) appointing Mr Andrzej TYSZKIEWICZ as Head of Mission of EUMM Georgia until 14 September 2011. (3) Pursuant to Article 10(1) of Council Decision 2010/452/CFSP (3), the PSC is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of EUMM Georgia, including the decision to appoint a Head of Mission, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Andrzej TYSZKIEWICZ as Head of Mission of the European Union Monitoring Mission in Georgia, EUMM Georgia is hereby extended until 14 September 2012. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 14 September 2011. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 248, 17.9.2008, p. 26. (2) OJ L 175, 2.7.2011, p. 27. (3) OJ L 213, 13.8.2010, p. 43.